DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brust et al. (2016/0344572).
Regarding claim 1, Brust discloses a method for providing voice and data services simultaneously in an Evolved-Universal Terrestrial Radio Access Network New Radio-Dual Connectivity (EN-DC) capable User Equipment (UE) comprising at least two transceivers (see abstract, fig.1, fig.3, element 345-370/121, paragraphs [0006], [0050], [0060-0062] and descriptions) wherein the method comprising: determining, by the UE, whether a Voice over Long Term Evolution (VOLTE) service is available while the UE is operating in an EN-DC mode (see abstract, fig.1, fig.4, step 402, paragraphs [0006], [0066] and descriptions); automatically switching, by the UE, from the EN-DC mode to a Single Radio Long Term Evolution (SRLTE)-ENDC mode in response to determining that the VOLTE is unavailable while the UE is operating in the EN-DC mode (see abstract, fig.1, fig.4, steps 402-404, paragraphs [0006], [0066] and descriptions); and configuring, by the UE, a first transceiver of the at least two transceivers for both the voice and data services and a second transceiver of the at least two transceivers for a data service (see abstract, fig.1, fig.3, element 345-370/121, paragraphs [0006], [0042-0045] and descriptions).
Regarding claim 6, Brust discloses an Evolved-Universal Terrestrial Radio Access Network New Radio-Dual Connectivity New Radio-Dual Connectivity (EN-DC) capable User Equipment (UE) for providing voice and data services simultaneously comprising: at least two transceivers (see abstract, fig.1, fig.3, element 345-370/121, paragraphs [0006], [0050], [0060-0062] and descriptions); a memory (see abstract, fig.1, fig.3, element 310/121, paragraphs [0006], [0050], [0060-0062] and descriptions); a processor connected to the memory and the at least two a memory (see abstract, fig.1, fig.3, elements 315, 310. 345-370/121, paragraphs [0006], [0050], [0060-0062] and descriptions), configured to: determine whether a Voice over Long Term Evolution (VOLTE) service is available while the UE is operating in an EN-DC mode (see abstract, fig.1, fig.4, step 402, paragraphs [0006], [0066] and descriptions), automatically switch from the EN-DC mode to a Single Radio Long Term Evolution (SRLTE)-ENDC mode in response to determining that the VOLTE is unavailable while the UE is operating in the EN-DC mode (see abstract, fig.1, fig.4, steps 402-404, paragraphs [0006], [0066] and descriptions), and configure a first transceiver of the at least two transceivers for both the voice and data services and a second transceiver of the at least two transceivers for a data service (see abstract, fig.1, fig.3, element 345-370/121, paragraphs [0006], [0042-0045] and descriptions).

Regarding claim 11, Brust discloses a method for providing voice and data services simultaneously in an Evolved-Universal Terrestrial Radio Access (E-UTRAN) New Radio-Dual Connectivity (EN-DC) Network comprising a network entity connected to an EN-DC capable User Equipment (UE) (see abstract, fig.1, elements 111/112, 121, 110, paragraphs [0006], [0018], [0027] and its descriptions) wherein the method comprising: receiving, by the network entity, an indication that EN-DC capability of the UE is disabled (see abstract, fig.1, elements 111/112, 121, fig.4, steps 402-404, paragraphs [0006], 0018], [0027], [0066] and descriptions); and disabling, by the network entity, the EN-DC capability of the UE and releasing at least one bearer corresponding to at least one radio (see abstract, fig.1, elements 111/112, 121, 110, fig.4, steps 402-404, paragraph [0066] and descriptions).
Regarding claim 13, Brust discloses a system for providing voice and data services simultaneously in an Evolved-Universal Terrestrial Radio Access (E-UTRAN) New Radio-Dual Connectivity (EN-DC) Network (see abstract, fig.1, element 100, paragraphs [0006], [0018], [0027] and its descriptions), the system comprising: a User Equipment (UE) having a first transceiver and a second transceiver for operating in an EN-DC mode, wherein the UE (see abstract, fig.1, elements 111/112, 121, 110, paragraphs [0006], [0018], [0027] and its descriptions) is configured to: determine whether a Voice over Long Term Evolution (VOLTE) service is available while the UE is operating in an EN-DC mode (see abstract, fig.1, fig.4, step 402, paragraphs [0006], [0066] and descriptions), automatically switch from the EN-DC mode to a Single Radio Long Term Evolution (SRLTE)-ENDC mode in response to determining that the VOLTE is unavailable while the UE is operating in the EN-DC mode (see abstract, fig.1, fig.4, steps 402-404, paragraphs [0006], [0066] and descriptions), configure the first transceiver for both the voice and data services and the second transceiver for a data service (see abstract, fig.1, fig.3, element 345-370/121, paragraphs [0006], [0042-0045] and descriptions); and the network entity connected to the UE (see abstract, fig.1, elements 111/112, 121, 110, paragraphs [0006], 0018], [0027] and its descriptions), wherein the network entity is configured to: receive an indication from the UE that EN-DC capability of the UE is disabled (see abstract, fig.1, elements 111/112, 121, fig.4, steps 402-404, paragraphs [0006], 0018], [0027], [0066] and descriptions), and disable the EN-DC capability of the UE and release at least one bearer corresponding to at least one radio (see abstract, fig.1, elements 111/112, 121, 110, fig.4, steps 402-404, paragraph [0066] and descriptions). 
Regarding claim 14, Brust discloses a method for providing voice and data services simultaneously in an Evolved-Universal Terrestrial Radio Access Network New Radio-Dual Connectivity (EN-DC) capable User Equipment (UE) comprising at least two transceivers (see abstract, fig.1, fig.3, element 345-370/121, paragraphs [0006], [0050], [0060-0062] and descriptions) , wherein the method comprising: detecting, by the UE (102), whether a Voice over Long Term Evolution (VOLTE) service is available during a registration of the UE to a 4G network (see abstract, fig.1, fig.4, step 402, paragraphs [0006], [0066] and descriptions); and switching, by the UE (102), a mode to a Single Radio Long Term Evolution ENDC (SRLTE-ENDC) mode for providing simultaneous voice service and data service to the UE (see abstract, fig.1, fig.4, steps 402-404, paragraphs [0006], [0066] and descriptions).
Regarding claim 14, Brust further discloses  in the SRLTE-ENDC mode when a 1x call is active, data is provided on a 4G network and when the 1x call is idle, data is provided on both the 4G network and a 5G network in a split bearer configuration (see abstract, fig.1, elements 111/112, 121, 110, fig.4, steps 402-404, paragraphs [0044-0045], [0066] and descriptions).
NOTE: Voice over Long Term Evolution is a service only provided over 4G and 5G LTE devices that are compatible to VoLTE.
Allowable Subject Matter
Claims 2-5, 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647